DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Continuation is acknowledged on 1/12/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite that the reflective mechanism is mounted in a recess formed in the elongated body. However this phrase is not clear since the elongated body (20) does not disclose a recess. Since claims 3 and 5-9 depend on rejected claim 1, they are also rejected under 112.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited structure  “recess formed in the elongated body” in claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gribovsky (US Patent No. 8,684,858) in view of Hallberg (US Patent No. 2,165,479).
Gribovsky discloses a putting training aid (see Figure 7) comprising: an elongated body having an upper surface (18), a first end and a second end (the two opposite ends of element 18), wherein the first end is opposite the second end (see Figure 7), wherein the elongated body (18) has a width that is less than a diameter of a golf ball (14) that is used in conjunction with the putting training aid (see Figure 7); and a reflective mechanism having an upper surface that is substantially aligned with the upper surface of the elongated body (22), wherein the reflective mechanism has a length that is greater than the diameter of a golf ball that is used in conjunction with the putting training aid and wherein the reflective mechanism is mounted in a recess formed in the elongated body (see Figure 7). Gribovosky does not disclose first, second and third recesses as recited. However the use of such types of recess are taught by the Hallberg device. Hallberg discloses a third recess with a third diameter (the largest recess as shown in Figure 3), second  recess with second diameter (as shown in Figure 3, the .

Claims 7, 8, 10, 11-13, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 3, 5, 6 and 9 above, and further in view of O’Connor et al. (US Patent Application Publication No. 2004/0048680).
The references as applied to claims 1, 3, 5, 6 and 9 disclose all the recited features as recited but the use of an enhanced friction region as recited is not disclosed in the references. The use of enhanced friction on a golf training device is not a new concept and O’Connor is one example of reference that teaches the use of enhanced friction (30 as shown In Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing to modify the Gribovsky device with enhanced friction as taught by O’Connor so that the device could be secured to a carpeted surface when the device is being utilized indoors as stated in paragraph 20 of the O’Connor reference.
Regarding method claims 15-18 and 20, during normal use and operation of the combinations of references, the method steps as recited would obviously be performed.

Response to Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NINI F LEGESSE/Primary Examiner, Art Unit 3711